Opinion filed April 19,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00097-CV
                                                    __________
 
                             TIMOTHY
W. BUCHANAN,  Appellant  
 
                                                             V.
 
                                      BRENT
MURPHY,  Appellee
 
 
                                  On
Appeal from the 132nd District Court
 
                                                           Borden
County, Texas
 
                                                       Trial
Court Cause No. 1186
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Timothy
W. Buchanan filed a pro se document in this court that began with the following
words: “Please file this as notice of Appeal on Borden County 1176.”  Upon
receipt of this document, the clerk of this court wrote Buchanan on April 6,
2012, and advised him that the document would be treated as a notice of appeal
based upon its language.  Accordingly, the clerk of this court docketed a new appeal
as Cause No. 11-12-00097-CV, styled Timothy W. Buchanan v. Brent Murphy. 
Buchanan has since notified this court in writing that he did not intend to
file a new notice of appeal.  Instead, the pro se document was intended to
serve as notice of his intent to appeal this court’s previous opinion and judgment
in Cause No. 11-11-00058-CV to the “upper court (Austin).”  Thus, it appears
that Cause No. 11-12-00097-CV was inadvertently filed as a new appeal in our
court.  
            Accordingly,
we dismiss Cause No. 11-12-00097-CV.
 
                                                                                    PER
CURIAM
 
 
April 19, 2012
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.